Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered March 17, 1988, convicting him of assault in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Considering (1) the over-all quantity of evidence against the defendant (see, People v Wood, 66 NY2d 374, 380; People v Crimmins, 36 NY2d 230, 241-242; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837), (2) the extent to which the prosecutor’s comments during summation were provoked by defense counsel’s own misconduct (see, People v Wood, supra; People v Morgan, 66 NY2d 255, 259), and (3) the probable effect of the court’s admonition that the jury should disregard certain comments (see, People v Wood, supra; People v Arce, 42 NY2d 179), we conclude that a new trial is not warranted. Since the defendant’s trial was fundamentally fair, the judgment of conviction is affirmed. " 'Reversal is an ill-suited remedy for prosecutorial misconduct; it does not affect the prosecutor directly, but rather imposes upon society the cost of retrying an individual who was fairly convicted’ ” (People v Galloway, 54 NY2d 396, 401, quoting United States v Modica, 663 F2d 1173). Bracken, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.